i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION
                                         No. 04-07-00777-CV

                               WAVE ENERGY, INC., and Jeff Rand,
                                        Appellants

                                                  v.

                                   RAND ENERGY COMPANY,
                                          Appellee

                   From the 229th Judicial District Court, Jim Hogg County, Texas
                                     Trial Court No. DC-05-36
                          Honorable Alex William Gabert, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 27, 2008

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was originally due on May 5, 2008. On May 19, 2008, this court notified

appellants’ counsel, Mr. James Miller, that the brief was late and asked Mr. Miller to provide a

reasonable explanation for the delay no later than May 29, 2008. Neither the brief nor a response

has been filed. On June 18, 2008, this court ordered Mr. Miller to file appellants’ brief and a motion

for extension of time no later than July 14, 2008. Our order also informed Mr. Miller that if the brief

was not filed by July 14, 2008 this appeal would be subject to dismissal for want of prosecution.

See TEX . R. APP . P. 38.8(a). Neither the brief nor a motion for extension of time has been filed.
                                                                                     04-07-00777-CV

Accordingly, on July 30, 2008, this court ordered Mr. Miller to show cause in writing, no later than

August 8, 2008, why this appeal should not be dismissed for want of prosecution. See TEX . R. APP .

P. 38.8(a). See TEX . R. APP . P. 38.8(a). Mr. Miller did not respond.

       Appellee has filed a motion to dismiss this appeal for want of prosecution. In light of

appellants’ failure to respond to this court’s orders, the motion is GRANTED and the appeal is

dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b). Costs of appeal are

taxed against appellants.

                                              PER CURIAM




                                                -2-